Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 10/13/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because guard channel 220 as noted in specification paragraph [0026] is not shown in any of the figures. Also, the number designation “220” is used elsewhere, for example in paragraph [0045] and with Tx sensor 220 in figure 3B and 3C.  Finally, paragraph [0045] refers to a guard channel 207B in figure 3B.  However, designation “207” was defined in paragraph [0023] as Rx channels 207, and is shown as such in figure 2B, 3A and 3B.  Therefore, consistency of the use of designation “220” and the “207”series of designations is required.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kurasawa et al., (US 20200201510 A1), herein referred to as “Kurasawa,.
Regarding Claim 1, Kurasawa discloses: An apparatus comprising: a plurality of receive (Rx) sensors organized into a plurality of Rx columns (Fig. 1 and [0035]-[0036] disclose an apparatus that includes a sensor 1; Fig. 3 and [0054] disclose detection electrodes Rx (i.e. receive Rx sensors) that are organized in columns), each Rx sensor of the plurality of Rx sensors driven by an Rx signal of a set of Rx signals (Fig.3 discloses scan lines GCL and data lines SGL that connect to the receive Rx sensors; [0053]-[0056] disclose how the scan lines GCL and data lines SGL support supplying signals to the receive Rx sensors); a transmit (Tx) sensor (Fig. 1 and [0035] disclose an apparatus that includes a sensor 1; [0036] discloses that sensor 1 includes a detection electrode Tx (i.e. transmit Tx sensor), the Tx sensor configured to couple to Rx sensors of one or more Rx columns in response to a target moving into proximity of the one or more Rx columns (Fig. 4 and [0062]-[0063], [0066] disclose a that a capacitive coupling occurs when a finger (i.e. target) moves in contact or proximity to the apparatus); and a processing device operatively coupled to the memory (Fig. 1 and [0043] disclose a signal computing circuit 44 (i.e. processing device) and a storage circuit 48 (i.e. memory)), the processing device configured to: scan each of the plurality of Rx sensors ([0043] discloses that the signal computing circuit 44 (i.e. processing device) “receives the detection signals Sh from the detection electrodes Rx and performs calculation…”; also, [0047] discloses “The data lines SGL are wiring lines electrically coupled to the detection electrodes Rx in accordance with the scan signal from the scan lines GCL. In other words, the data lines SGL are wiring lines to which the detection signals Sh are output from the detection electrodes Rx”); and determine a position of the target based on the scan of each of the plurality of Rx sensors using mutual capacitive sensing (Fig. 2 and [0050] discloses “A change in the capacitance value of the conductor 26 is detected by the detection circuit 40 coupled to the conductor 26, whereby the approach of the object to be detected (e.g., the finger Fin) to the sensor 1 can be detected; regarding position, Fig. 1 and [0044] discloses that the signal computing circuit 44 (i.e. processing device) along with other processing circuits included in the detection circuit 40 determine coordinates when a finger (i.e. target) is detected) 
Regarding Claim 9, Kurasawa discloses The apparatus of claim 1 as discussed above. Kurasawa further discloses: wherein the plurality of Rx columns comprises an Rx sensor pattern  (Fig. 13 and [0139]-[0140] disclose coupling patterns).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa.
Regarding Claim 2, Kurasawa discloses The apparatus of claim 1 as discussed above.  Kurasawa further discloses: wherein the Rx sensors of each Rx column are driven by a unique combination of Rx signals of the set of Rx signals based on a gray code ([0114]-[0117] discloses that the signal computing circuit 44 output detection signals, decodes them, and assigns them to a specific detection electrode Rx; one of ordinary skill in the art is capable of performing a simple substitution of one coding method (i.e. gray/binary code, using “0’s” and “1’s”) for another (i.e. the one used in the prior art) to obtain predictable results; Either coding method provides the same essential identification information, and provides predictable results; See MPEP §2143-B for additional information). 
It would have been obvious to one of ordinary skill in the art to arrive at the claimed limitations using the teachings of Kurasuma in order to further simplify the identification of the signals (i.e. using 1’s and 0’s), which improves accuracy.
Regarding Claim 3, Kurasawa discloses The apparatus of claim 1 as discussed above.  Kurasawa further discloses: wherein to determine the position of the target, the processing device is configured to: for each Rx sensor scan: compare a signal measured during the scan to a threshold ([0042] discloses “The signal computing circuit 44 performs processing to extract a differential signal (an absolute value |ΔV|) of the detection signals Sh by the recess or protrusion of the finger. The signal computing circuit 44 compares the absolute value |ΔV| with a certain threshold voltage (a second threshold Vth2)”); and output a binary 1 if the measured signal is above the threshold and output a binary 0 if the measured signal is below the threshold ([0068] discloses “The detection circuit 40 compares the absolute value |ΔV| with the first threshold Vth1. If the absolute value |ΔV| is less than the first threshold Vth1, the detection circuit 40 determines that a finger is in a noncontact state. In contrast, if the absolute value |ΔV| is equal to or greater than the first threshold Vth1, the detection circuit 40 determines that a finger is in a contact-or-proximity state”; one of ordinary skill in the art is capable of converting specific signals (i.e. above or below threshold) into a “0” or “1” as described in [0097] and in Equation 3; using “0” and “1” is binary); and determine the position of the target based on a binary encoding of the output of the Rx sensors from each Rx column ([0114]-[0117] discloses that the signal computing circuit 44 outputs detection signals, decodes them, and assigns them to a specific detection electrode Rx; [0116] discloses how the detection signals are used and correspond to contact or proximity position changes; one of ordinary skill in the art is capable of performing a simple substitution of one coding method (i.e. gray/binary code) for another (i.e. the one used in the prior art) to obtain predictable results; See MPEP §2143-B for additional information), wherein each of the plurality of Rx columns covers a distance such that each successive Rx column indicates a position ([0003]-[0004] discloses that the combination of patterns of electrodes and the positional relationship between them can be used for detection; this implies that moving to successive Rx columns will translate into a position based on the pattern combination formed). The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.
Regarding Claim 4, Kurasawa discloses The apparatus of claim 3 as discussed above. Kurasawa further discloses: wherein to determine the position of the target based on the binary encoding of the output of the Rx sensors from each Rx column, the processing device is further configured to: determine an Rx column of the plurality of Rx columns whose corresponding Rx sensors each have an output of binary 1 ([0114]-[0117] discloses that the signal computing circuit 44 (i.e. processing device) outputs detection signals, decodes them, and assigns them to a specific detection electrode Rx, which then can be used to identify multiple electrodes that form a column; [0116] discloses how the detection signals are used and correspond to contact or proximity position changes; one of ordinary skill in the art is capable of performing a simple substitution of one coding method (i.e. gray/binary code – using “1” or “0” as required) for another (i.e. the one used in the prior art) to obtain predictable results; See MPEP §2143-B for additional information); and determine as the position of the target, a position indicated by the Rx column whose corresponding Rx sensors each have an output of binary 1 ([0114]-[0117] discloses that the signal computing circuit 44 (i.e. processing device) outputs detection signals, decodes them, and assigns them to a specific detection electrode Rx, which then can be used to identify multiple electrodes that form a column; [0116] discloses how the detection signals are used and correspond to contact or proximity position changes; one of ordinary skill in the art is capable of performing a simple substitution of one coding method (i.e. gray/binary code – using “1” or “0” as required) for another (i.e. the one used in the prior art) to obtain predictable results; See MPEP §2143-B for additional information). The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.
Regarding Claim 5, Kurasawa discloses The apparatus of claim 3 as discussed above. Kurasawa further discloses: further comprising: a current source configured to maintain a current balance of each of the plurality of RX sensors (Fig. 5 and [0063] disclose an alternating current (AC) signal source S (i.e. current source); the claim is directed towards an apparatus and not the function of claimed elements, therefore the element in the prior art is capable of performing the claimed function), and wherein the measured signal of an RX sensor scan corresponds to an amount of time the current source is active to maintain a current balance of the Rx sensor being scanned (Fig. 4 and [0065] disclose that current flows based on the corresponding charging/discharging of the capacitance created by the interaction of a target (i.e. finger) with Rx and Tx; therefore the measured signal of an Rx scan corresponds to the amount of time the current source is active/inactive in the circuit). The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.
Regarding Claim 6, Kurasawa discloses The apparatus of claim 1  as discussed above.  Kurasawa further comprising: a second plurality of Rx sensors organized into a second plurality of Rx columns columns (Fig. 1 and [0035] disclose an apparatus that includes a sensor 1; Fig. 3 and [0054] disclose detection electrodes Rx (i.e. receive Rx sensors) that are organized in columns); a Tx sensor configured to couple to Rx sensors of one or more of the second plurality of Rx columns in response to a second target moving into proximity of the one or more second Rx columns (Fig. 4 and [0062]-[0063], [0066] disclose a that a capacitive coupling occurs when a finger (i.e. target) moves in contact or proximity to the apparatus; Abstract discloses concept of a first selection target and a second selection target (i.e. second target)). The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.
Regarding Claim 7, Kurasawa discloses The apparatus of claim 6 as discussed above. Kurasawa further discloses: wherein the processing device is further configured to: scan each of the second plurality of Rx sensors ([0043] discloses that the signal computing circuit 44 (i.e. processing device) “receives the detection signals Sh from the detection electrodes Rx and performs calculation…”; also, [0047] discloses “The data lines SGL are wiring lines electrically coupled to the detection electrodes Rx in accordance with the scan signal from the scan lines GCL. In other words, the data lines SGL are wiring lines to which the detection signals Sh are output from the detection electrodes Rx”); one of ordinary skill in the art is capable of programming the processing device to perform the same processes on the same but additional devices) and determine a position of the second target based on the scan of each of the second plurality of Rx sensors using mutual capacitive sensing (Fig. 2 and [0050] discloses “A change in the capacitance value of the conductor 26 is detected by the detection circuit 40 coupled to the conductor 26, whereby the approach of the object to be detected (e.g., the finger Fin) to the sensor 1 can be detected; regarding position, Fig. 1 and [0044] discloses that the signal computing circuit 44 (i.e. processing device) along with other processing circuits included in the detection circuit 40 determine coordinates when a finger (i.e. target) is detected; one of ordinary skill in the art is capable of programming the processing device to perform the same processes on the same but additional devices). The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.
Regarding Claim 10, Kurasawa discloses The apparatus of claim 9  as discussed above. Kurasawa further discloses: further comprising: one or more additional Rx sensor patterns and one or more additional Tx sensors (Fig. 13 and [0139]-[0140] disclose coupling patterns; (Fig. 1 and [0035] disclose an apparatus that includes a sensor 1; [0036] discloses that sensor 1 includes a detection electrode Tx (i.e. transmit Tx sensor); Duplicating well known parts, such as Tx sensors, is obvious and involves routine skill in the art (St. Regis paper Co. v. Bemis Co, 193 USPQ 8 (CA7 1977)). The reasons and motivation for combining are the same as recited in the rejection of claim 2 above.
Claims 11-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa in view of Cook, (DE 102019209494 A1), herein referred to as “Cook.”
Regarding Claim 11, Kurasawa discloses: A system comprising: the sensor device comprising: a plurality of receive (Rx) sensors organized into a plurality of Rx columns (Fig. 1 and [0035] disclose an apparatus that includes a sensor 1; Fig. 3 and [0054] disclose detection electrodes Rx (i.e. receive Rx sensors) that are organized in columns), each Rx sensor of the plurality of Rx sensors driven by an Rx signal of a set of Rx signals (Fig.3 discloses scan lines GCL and data lines SGL that connect to the receive Rx sensors; [0053]-[0056] disclose how the scan lines GCL and data lines SGL support supplying signals to the receive Rx sensors); a transmit (Tx) sensor (Fig. 1 and [0035] disclose an apparatus that includes a sensor 1; [0036] discloses that sensor 1 includes a detection electrode Tx (i.e. transmit Tx sensor), the Tx sensor configured to couple to Rx sensors of one or more Rx columns in response to a target of the one or more targets moving into proximity of the one or more Rx columns (Fig. 4 and [0062]-[0063], [0066] disclose a that a capacitive coupling occurs when a finger (i.e. target) moves in contact or proximity to the apparatus); and a processing device configured to: scan each of the plurality of Rx sensors ([0043] discloses that the signal computing circuit 44 (i.e. processing device) “receives the detection signals Sh from the detection electrodes Rx and performs calculation…”; also, [0047] discloses “The data lines SGL are wiring lines electrically coupled to the detection electrodes Rx in accordance with the scan signal from the scan lines GCL. In other words, the data lines SGL are wiring lines to which the detection signals Sh are output from the detection electrodes Rx”); and determine a position of the target based on the scan of each of the plurality of Rx sensors using mutual capacitive sensing (Fig. 2 and [0050] discloses “A change in the capacitance value of the conductor 26 is detected by the detection circuit 40 coupled to the conductor 26, whereby the approach of the object to be detected (e.g., the finger Fin) to the sensor 1 can be detected; regarding position, Fig. 1 and [0044] discloses that the signal computing circuit 44 (i.e. processing device) along with other processing circuits included in the detection circuit 40 determine coordinates when a finger (i.e. target) is detected). Kurasawa is silent on a measurement beam; one or more targets configured to move along the measurement beam; and a sensor device located within the measurement beam
Cook discloses: a measurement beam (Fig. 1 and [0033] discloses “the slider member may be movably mounted on the beam member and slidable along the measurement axis”); one or more targets configured to move along the measurement beam (Fig. 1 and [0033] discloses “the detector portion 167 may be attached to a slider member and the scale pattern 180 may be attached to a bar member and have a measurement axis coinciding with an x-axis direction” and  “the slider member may be movably mounted on the beam member and slidable along the measurement axis”; detector portion 167 is the target); and a sensor device located within the measurement beam (Fig 1. And [0018] disclose “the readhead portion 164 and scale 170 can form a transducer as part of an electronic position encoder”; the transducer is a form of sensor that is located on the beam).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claim invention, to combine the teachings of Kurasawa with Cook.  This would be obvious because the combination allows for additional measurement accuracy.
Regarding Claim 12, Kurawasa and Cook disclose The system of claim 11 as discussed above.  Kurawasa further discloses: wherein the Rx sensors of each Rx column are driven by a unique combination of Rx signals of the set of Rx signals based on a gray code ([0114]-[0117] discloses that the signal computing circuit 44 output detection signals, decodes them, and assigns them to a specific detection electrode Rx; one of ordinary skill in the art is capable of performing a simple substitution of one coding method (i.e. gray/binary code) for another (i.e. the one used in the prior art) to obtain predictable results; See MPEP §2143-B for additional information).
Regarding Claim 13, Kurasawa and Cook disclose The apparatus of claim 11 as discussed above.  Kurasawa further discloses: wherein to determine the position of the target, the processing device is configured to: for each Rx sensor scan: compare a signal measured during the scan to a threshold ([0042] discloses “The signal computing circuit 44 performs processing to extract a differential signal (an absolute value |ΔV|) of the detection signals Sh by the recess or protrusion of the finger. The signal computing circuit 44 compares the absolute value |ΔV| with a certain threshold voltage (a second threshold Vth2)”); and output a binary 1 if the measured signal is above the threshold and output a binary 0 if the measured signal is below the threshold ([0068] discloses “The detection circuit 40 compares the absolute value |ΔV| with the first threshold Vth1. If the absolute value |ΔV| is less than the first threshold Vth1, the detection circuit 40 determines that a finger is in a noncontact state. In contrast, if the absolute value |ΔV| is equal to or greater than the first threshold Vth1, the detection circuit 40 determines that a finger is in a contact-or-proximity state”; one of ordinary skill in the art is capable of converting specific signals (i.e. above or below threshold) into a “0” or “1” as described in [0097] and in Equation 3; using “0” and “1” is binary); and determine the position of the target based on a binary encoding of the output of the Rx sensors from each Rx column ([0114]-[0117] discloses that the signal computing circuit 44 outputs detection signals, decodes them, and assigns them to a specific detection electrode Rx; [0116] discloses how the detection signals are used and correspond to contact or proximity position changes; one of ordinary skill in the art is capable of performing a simple substitution of one coding method (i.e. gray/binary code) for another (i.e. the one used in the prior art) to obtain predictable results; See MPEP §2143-B for additional information), wherein each of the plurality of Rx columns covers a distance such that each successive Rx column indicates a position ([0003]-[0004] discloses that the combination of patterns of electrodes and the positional relationship between them can be used for detection; this implies that moving to successive Rx columns will translate into a position based on the pattern combination formed). The reasons and motivation for combining are the same as recited in the rejection of claim 2 and 11 above.
Regarding Claim 14, Kurasawa and Cook disclose The apparatus of claim 13 as discussed above. Kurasawa further discloses: wherein to determine the position of the target based on the binary encoding of the output of the Rx sensors from each Rx column, the processing device is further configured to: determine an Rx column of the plurality of Rx columns whose corresponding Rx sensors each have an output of binary 1 ([0114]-[0117] discloses that the signal computing circuit 44 (i.e. processing device) outputs detection signals, decodes them, and assigns them to a specific detection electrode Rx, which then can be used to identify multiple electrodes that form a column; [0116] discloses how the detection signals are used and correspond to contact or proximity position changes; one of ordinary skill in the art is capable of performing a simple substitution of one coding method (i.e. gray/binary code – using “1” or “0” as required) for another (i.e. the one used in the prior art) to obtain predictable results; See MPEP §2143-B for additional information); and determine as the position of the target, a position indicated by the Rx column whose corresponding Rx sensors each have an output of binary 1 ([0114]-[0117] discloses that the signal computing circuit 44 (i.e. processing device) outputs detection signals, decodes them, and assigns them to a specific detection electrode Rx, which then can be used to identify multiple electrodes that form a column; [0116] discloses how the detection signals are used and correspond to contact or proximity position changes; one of ordinary skill in the art is capable of performing a simple substitution of one coding method (i.e. gray/binary code – using “1” or “0” as required) for another (i.e. the one used in the prior art) to obtain predictable results; See MPEP §2143-B for additional information). The reasons and motivation for combining are the same as recited in the rejection of claim 2 and 11 above.
Regarding Claim 15, Kurasawa and Cook disclose The apparatus of claim 13 as discussed above. Kurasawa further discloses: further comprising: a current source configured to maintain a current balance of each of the plurality of RX sensors (Fig. 5 and [0063] disclose an alternating current (AC) signal source S (i.e. current source); one of ordinary skill in the art is capable of programming the device to use the current source as required), and wherein the measured signal of an RX sensor scan corresponds to an amount of time the current source is active to maintain a current balance of the Rx sensor being scanned (Fig. 4 and [0065] disclose that current flows based on the corresponding charging/discharging of the capacitance created by the interaction of a target (i.e. finger) with Rx and Tx; therefore the measured signal of an Rx scan corresponds to the amount of time the current source is active/inactive in the circuit). The reasons and motivation for combining are the same as recited in the rejection of claim 2 and 11 above.
Regarding Claim 16, Kurasawa and Cook disclose The apparatus of claim 11  as discussed above.  Kurasawa further comprising: a second plurality of Rx sensors organized into a second plurality of Rx columns (Fig. 1 and [0035] disclose an apparatus that includes a sensor 1; Fig. 3 and [0054] disclose detection electrodes Rx (i.e. receive Rx sensors) that are organized in columns); a Tx sensor configured to couple to Rx sensors of one or more of the second plurality of Rx columns in response to a second target moving into proximity of the one or more second Rx columns (Fig. 4 and [0062]-[0063], [0066] disclose a that a capacitive coupling occurs when a finger (i.e. target) moves in contact or proximity to the apparatus; Abstract discloses concept of a first selection target and a second selection target (i.e. second target)). The reasons and motivation for combining are the same as recited in the rejection of claim 2 and 11 above.
Regarding Claim 17, Kurasawa and Cook disclose The apparatus of claim 16 as discussed above. Kurasawa further discloses: wherein the processing device is further configured to: scan each of the second plurality of Rx sensors ([0043] discloses that the signal computing circuit 44 (i.e. processing device) “receives the detection signals Sh from the detection electrodes Rx and performs calculation…”; also, [0047] discloses “The data lines SGL are wiring lines electrically coupled to the detection electrodes Rx in accordance with the scan signal from the scan lines GCL. In other words, the data lines SGL are wiring lines to which the detection signals Sh are output from the detection electrodes Rx”); one of ordinary skill in the art is capable of programming the processing device to perform the same processes on the same but additional devices) and determine a position of the second target based on the scan of each of the second plurality of Rx sensors using mutual capacitive sensing (Fig. 2 and [0050] discloses “A change in the capacitance value of the conductor 26 is detected by the detection circuit 40 coupled to the conductor 26, whereby the approach of the object to be detected (e.g., the finger Fin) to the sensor 1 can be detected; regarding position, Fig. 1 and [0044] discloses that the signal computing circuit 44 (i.e. processing device) along with other processing circuits included in the detection circuit 40 determine coordinates when a finger (i.e. target) is detected; one of ordinary skill in the art is capable of programming the processing device to perform the same processes on the same but additional devices). The reasons and motivation for combining are the same as recited in the rejection of claim 2 and 11 above.
Regarding Claim 19, Kurasawa and Cook disclose The apparatus of claim 11 as discussed above. Kurasawa further discloses: wherein the plurality of Rx columns comprises an Rx sensor pattern  (Fig. 13 and [0139]-[0140] disclose coupling patterns). The reasons and motivation for combining are the same as recited in the rejection of claim 2 and 11 above.
Regarding Claim 20, Kurasawa and Cook disclose The apparatus of claim 19  as discussed above. Kurasawa further discloses: further comprising: one or more additional Rx sensor patterns and one or more additional Tx sensors (Fig. 13 and [0139]-[0140] disclose coupling patterns; (Fig. 1 and [0035] disclose an apparatus that includes a sensor 1; [0036] discloses that sensor 1 includes a detection electrode Tx (i.e. transmit Tx sensor); Duplicating well known parts, such as Tx sensors, is obvious and involves routine skill in the art (St. Regis paper Co. v. Bemis Co, 193 USPQ 8 (CA7 1977)). The reasons and motivation for combining are the same as recited in the rejection of claim 2 and 11 above.
Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 8, Kurasama, as stated above, discloses all elements of claim 1. However, the instant application claims a guard channel coupled between the plurality of Rx columns and the Tx sensor to collapse electric field lines generated by the Tx sensor when the target is not present, that is not found in the prior art.
Regarding Claim 18, Kurasama and Cook, as stated above, discloses all elements of claim 11. However, the instant application claims a guard channel coupled between the plurality of Rx columns and the Tx sensor to collapse electric field lines generated by the Tx sensor when the target is not present, that is not found in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863                                                                                                                                                                                         
/TARUN SINHA/Primary Examiner, Art Unit 2863